Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claims 1, 3-9, 11-18 are pending. Claim 2 and 10 have been cancelled and claim 18 has been added. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-9, 11-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 objected to because of the following informalities:   
• In claim 14, line 1, "The system" should be "A system". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 8-9, 11-13, 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (U.S Publication No. 2014/0205057) (hereafter, "Koehler") in view of Murakoshi et al. (U.S Publication No. 2013/0235973) (hereafter, "Murakoshi").
Regarding claim 1, Koehler teaches a method for correcting image data from a differential phase contrast imaging system comprising: (Para 0008, method for correcting differential phase image data. For example, the method may be applied in X-ray phase contrast imaging) obtaining image data (Para 0032, The controller 16 comprises a processor 30 for recording or acquiring the image data from the detector element 26; FIG. 4 shows element 50 is image data) comprising distorted data due to spatial variation of an object caused by a gradient of an index of refraction (Para 0040, Due to the spatial variation of the refractive index δ(x,y,z) of the object 28, two different beams of x-rays through the object 28 may undergo different phase changes in its phase, which may be detected with the detector; Para 0041, However, with the detector 14 and the following transformation process of the raw data, the phase gradient cannot be determined unambiguously) wherein the differential phase contrast imaging system has a pixel size and (Para 0009, differential phase image data comprises pixels, each pixel having a phase gradient value; Para 0016, the detector is adapted to detect differential phase image data of an object of interest penetrated by the radiation – the term of “pixel size”, which is resolution of a detector, is inherent in any type of a radiation detector) causing the distorted data (Para 0046, the detected (measured) and determined differential phase image data does not comprise the absolute (true) phase gradient values, but the values that are wrapped to the interval [-π, π]; Para 0065, the Moire interference patterns are transformed into differential phase image data 52a) and correcting the image data by correcting the distorted data (Para 0058, image data 50 may comprise corrected differential phase image data 66, that may be generated from the image data 52, 58 by the method as described in the above and in the following. In particular, every pixel 60 may comprise a corrected phase gradient value 68 that may be determined from the values 62a, 62b, 62c, 64 by the method; Para 0012, A further aspect of the invention is a method for generating corrected differential phase image data) due to spatial variation caused by the gradient of the index of refraction (Para 0040, Due to the spatial variation of the refractive index δ(x,y,z) of the object 28, two different beams of x-rays through the object 28 may undergo different phase changes in its phase, which may be detected with the detector; Para 0041, However, with the detector 14 and the following transformation process of the raw data, the phase gradient cannot be determined unambiguously).
Koehler does not expressly teach wherein the spatial variation has a width which is sub-pixel.
However, Murakoshi teaches wherein the spatial variation has a width which is sub-pixel (FIG.5B, FIG.6 and FIG. 13; Para 0114, the main pixel size Dx is determined by the arrangement pitch of the transparent linear electrodes 46a and the light-shielding linear electrodes 46b of the radiographic image detector 4, and is set to be 50 μm in this embodiment. The sub-pixel size Dy is determined by the width of the linear reading light applied to the radiographic image detector 4 by the linear reading light source 50, and is set to be 10 μm in this embodiment; Para 0142, FIG. 13 shows an example of one radiation path which is refracted depending on a phase shift distribution φ(x) of the subject 10 with respect to the X-direction. The symbol X1 denotes a straight radiation path in a case where the subject 10 is not present. The radiation traveling along the path X1 passes through the first grating 2 and the second grating 3 and enters the radiographic image detector 4. The symbol X2 denotes a radiation path which is deflected due to refraction by the subject 10 in a case where the subject 10 is present. The radiation traveling along the path X2 passes through the first grating 2, and then is shielded by the second grating 3).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and system of Koehler to incorporate the system/step of containing the sub-pixel which is determined by the width of the projection of the spatial variation on the detector taught by Murakoshi. 
The suggestion/motivation for doing so would have been to obtain a good phase-contrast image without requiring a high precision moving mechanism (Para 0010, This hinders correctly deriving the phase variation of the X-ray generated by interaction with the subject, and hinders obtaining a good phase-contrast image, as a result; Para 0011, that allows obtaining a good phase-contrast image by a single imaging operation without requiring a high precision moving mechanism). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Koehler with Murakoshi to obtain the invention as specified in claim 1. 
Regarding claim 3, Koehler in view of Murakoshi teaches all the limitations of claim 1 above. Koehler teaches wherein the distorted data further is caused by a physical object characterized by a gradient of a real part of an index of refraction (Para 0040, Due to the spatial variation of the refractive index δ(x,y,z) of the object 28, two different beams of x-rays through the object 28 may undergo different phase changes in its phase, which may be detected with the detector; Para 0041, However, with the detector 14 and the following transformation process of the raw data, the phase gradient cannot be determined unambiguously… when the real phase gradient is outside the interval [-π, π] the determined phase gradient is wrapped to this interval).
Koehler does not expressly teach wherein a width of the gradient is the spatial variation width.
However, Murakoshi teaches wherein a width of the gradient is the spatial variation width (FIG.5B and FIG.6; Para 0114, The sub-pixel size Dy is determined by the width of the linear reading light applied to the radiographic image detector 4 by the linear reading light source 50; Para 0142, FIG. 13 shows an example of one radiation path which is refracted depending on a phase shift distribution φ(x) of the subject 10 with respect to the X-direction. The symbol X1 denotes a straight radiation path in a case where the subject 10 is not present. The radiation traveling along the path X1 passes through the first grating 2 and the second grating 3 and enters the radiographic image detector 4. The symbol X2 denotes a radiation path which is deflected due to refraction by the subject 10 in a case where the subject 10 is present. The radiation traveling along the path X2 passes through the first grating 2, and then is shielded by the second grating 3).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and system of Koehler to incorporate the system/step of containing the width of the gradient is the spatial variation width taught by Murakoshi. 
The suggestion/motivation for doing so would have been to obtain a good phase-contrast image without requiring a high precision moving mechanism (Para 0010, This hinders correctly deriving the phase variation of the X-ray generated by interaction with the subject, and hinders obtaining a good phase-contrast image, as a result; Para 0011, that allows obtaining a good phase-contrast image by a single imaging operation without requiring a high precision moving mechanism). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
Regarding claim 4, Koehler in view of Murakoshi teaches all the limitations of claim 1 above. Koehler teaches wherein the correcting the distorted data substantially removes distortion created by the distorted data (Para 0011, artifacts in the image data that are based on phase wrapping during the detection process may be reduced or eliminated from the image data).
Regarding claim 5, Koehler in view of Murakoshi teaches all the limitations of claim 1 above. Koehler teaches wherein the correcting the data is an iterative process (Para 0073, The following steps S18 to S22 may then be repeated for every pixel 60 of the image data 50; Para 0090, In step S20, the processor 30 determines the absolute or corrected phase gradient value 68 from the determined wrapping number n).
Regarding claim 8, Koehler in view of Murakoshi teaches all the limitations of claim 1 above. Koehler teaches wherein the differential phase contrast imaging system is a differential phase contrast computed tomography imaging system (Para 0006, It is an object of the invention to provide images recorded with differential phase contrast X-ray imaging, in particular tomography; Para 0015, A further aspect of the invention relates to a differential phase imaging system, for example a CT system).
Regarding claim 18, Koehler in view of Murakoshi teaches all the limitations of claim 1 above. Koehler does not expressly teach wherein the index of refraction is only with a phase in the interval [-π, π].
However, Murakoshi teaches wherein the index of refraction is only with a phase in the interval [-π, π] (FIG.13 and 14 show clearly the phase shift by refraction within the interval [-π, π]; Para 0143, Assuming that a refractive index distribution of the subject 10 is n(x,z), and a direction in which the radiation travels is z, the phase shift distribution φ(x) of the subject 10)

The suggestion/motivation for doing so would have been to obtain a good phase-contrast image without requiring a high precision moving mechanism (Para 0010, This hinders correctly deriving the phase variation of the X-ray generated by interaction with the subject, and hinders obtaining a good phase-contrast image, as a result; Para 0011, that allows obtaining a good phase-contrast image by a single imaging operation without requiring a high precision moving mechanism). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Koehler with Murakoshi to obtain the invention as specified in claim 18.
With respect to claim 9, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 11, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 12, arguments analogous to those presented for claim 4, are applicable.
With respect to claim 13, arguments analogous to those presented for claim 5, are applicable.
With respect to claim 16, arguments analogous to those presented for claim 8, are applicable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (U.S Publication No. 2014/0205057) (hereafter, "Koehler") in view of Murakoshi et al. (U.S Publication No. 2013/0235973) (hereafter, "Murakoshi") in further in view of Cohen (U.S Publication No. 2019/0012521).

However, Cohen teaches the system, wherein the non-transient computer readable media, further comprises (Para 0081, The computer program product may be selectively embodied in any non-transitory computer-readable storage medium for use by or in connection with an instruction execution system): computer code for an automatic discrimination system, comprising (Para 0025, a model development module 212 analyzes the stored images of the reference sample tray 116A to develop a model. Thereafter the developed model may be used to automatically analyze images of other sample trays 116 to determine if the cells in such trays exhibit a phenotypical response to the treatment): computer code for a statistical-approach-based discrimination system (Para 0034, the model development module 212 statistically correlates the values of the parameters associated for each well 118A with the treatment concentration actually applied to such well 118A); and computer code for a machine learning automatic discrimination system (Para 0038, The model development module 212 may use the values of the selected parameters and machine-learning techniques to train a model that may be used to identify and/or quantify a response to treatment by cells in wells 118 of a production sample tray 116). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and system of Koehler in view of Murakoshi to incorporate the system/step of containing the non-transient computer readable media comprising computer program for STFUP272616/514,730an automatic analysis/discrimination system, a statistical-approach-based discrimination system, and a machine learning automatic training system taught by Cohen.
Para 0039, the model development module 212 may train an artificial neural network in which each input node is associated with one of the selected parameters. The value of each parameter calculated from images of a well 118A of the training subset is provided at the input node associated with such parameter… the error between predicted treatment concentrations of the wells 118A of the training subset and actual treatment concentrations applied to such wells 118A is minimized). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Koehler in view of Murakoshi as modified by Cohen to obtain the invention as specified in claim 17.
Allowable Subject Matter
Claim 6, 7 and 15 are allowed and Claim 14 would be allowable if rewritten to overcome the claim objection.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669     
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669